Citation Nr: 0615477	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-33 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
nonservice-connected pension benefits in the originally 
calculated amount of $1,323.






ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1957 to 
October 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which denied the 
veteran's request for waiver of the recovery of an 
overpayment for nonservice-connected pension benefits in the 
amount of $1,323.  The VA pension benefits that had been 
awarded to him, the payment of which later created the basis 
for the alleged overpayment, consisted of the RO's December 
2002 award of a nonservice-connected pension based on 
permanent and total disability and special monthly pension 
(SMP) based on housebound status.  Following the RO's letter 
to him in June 2003 that his pension benefits would be 
reduced retroactively upon review of new income status 
information from the previous year, and then notification 
that an overpayment had been created, he filed a request for 
waiver of recovery of the indebtedness.

In his June 2005 correspondence, the veteran requested a 
hearing before a Veterans Law Judge (VLJ) of the Board in 
Washington, D.C.  However, in his subsequent October 2005 
statement he indicated that he could not attend 
such a hearing due to health reasons and withdrew his hearing 
request.  See 38 C.F.R. § 20.702(e) (2005).

The Board also notes that, in the October 2005 statement, the 
veteran appears to have raised an additional claim concerning 
the propriety of the amount of the monthly payments of VA 
nonservice-connected pension benefits he currently receives.  
This additional claim involves the present amount of his 
pension benefits, not the previous amount at issue that is 
the underlying basis for his claim on appeal for a waiver of 
an overpayment.  So these claims are not inextricably 
intertwined.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  This additional claim is not currently before the 
Board since it has not been adjudicated, much less denied and 
timely appealed.  38 C.F.R. § 20.200 (2005).  So it is 
referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.	In its December 2002 rating decision, the RO granted a 
nonservice-connected pension based on permanent and total 
disability and SMP based on housebound status, and awarded 
pension benefits retroactively effective from January 18, 
2002.

2.	Through its June 2003 correspondence, the RO indicated 
that based on information it had recently received from the 
veteran showing he and his spouse had additional income and 
financial assets than previously reported, he was entitled to 
a lesser overall amount of pension benefits since the January 
2002 effective date of that award.  Subsequently, he was 
notified by the RO that an overpayment in the amount of 
$1,323 had been created, due to the retroactive adjustment in 
his award of pension benefits based upon his new income 
status information.  

3.	There are mitigating circumstances that led to the 
creation of the debt at issue, and other factors such as 
preserving the intended purpose of the award of VA 
nonservice-connected disability pension benefits and the fact 
the veteran will not be unjustly enriched, on balance, weighs 
against requiring him to repay the debt.


CONCLUSION OF LAW

Recovery of the overpayment of $1,323 in nonservice-connected 
disability pension benefits to the veteran would be against 
equity and good conscience.  38 U.S.C.A. §§ 5107(b), 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000, and this law prescribed 
several essential requirements regarding VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

Notwithstanding these provisions as to the general duty to 
notify and assist with regard to a pending claim for VA 
benefits, the U.S. Court of Appeals for Veterans Claims 
(Court) has clarified that a claim for waiver of overpayment, 
as in the instant case, is a matter to which the VCAA does 
not apply.  Barger v. Principi,    16 Vet. App. 132, 138 
(2002).  See also Lueras v. Principi, 18 Vet. App. 435, 437 
(2004) (a claim under Chapter 53, which involves application 
for waiver of overpayment, is not a claim for benefits in the 
first instance, and thus not a matter for which notice 
requirements under section 5103(a) are applicable).  To the 
extent that proper notice is legally required as to the 
creation of and justification for the finding of an 
overpayment, and the right to contest the debt amount and/or 
file a waiver request, these requirements have essentially 
been met here -- the     February 2004 decision issued by the 
Committee on Waivers and Compromises, and subsequent August 
2004 statement of the case (SOC) explained the bases for the 
Committee's decision not to grant the waiver in the amount of 
$1,373, with reference as well to the governing regulations 
and other legal authority.  See          38 U.S.C.A. § 5302 
(West 2002) (requiring VA notification to the recipient of 
benefits of the existence of a debt, and right to contest 
that determination).           See generally, Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  While there is no 
record of documentation of written notice to the veteran as 
to the initial creation of the debt itself (in accordance 
with 38 C.F.R. § 1.963(b)(2)), his March 2003 correspondence 
indicates that he received verbal notice of the existence of 
the overpayment by telephone communication prior to the RO's 
eventual issuance of documentation to him reflecting the 
same, and he thereafter filed a timely claim for a waiver of 
overpayment that resulted in the February 2004 Committee's 
decision.  Since a decision was clearly issued on his waiver 
claim, which he later appealed, there would therefore be no 
procedural deficiency that would have a detrimental affect 
upon the adjudication of the veteran's claim, due to the 
absence of written notification of the creation of the 
overpayment itself.   

In any event, as discussed below, the Board has determined 
that entitlement to recovery of overpayment in the full 
amount would be in accordance with the principles of equity 
and good conscience, and inasmuch as this represents an award 
of the benefit sought on appeal, the underlying issue of 
whether there has been adequate notice to the veteran of the 
procedures in effect for the development of his claim (again, 
taking into consideration that the VCAA itself is not 
applicable here) is inconsequential.  Any absence of more 
thorough and detailed notice information would therefore only 
constitute harmless error.  See Bernard v. Brown,                    
4 Vet. App. 384 (1993).  

Governing Law, Regulations and Legal Analysis

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and it is determined that recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a)-(c) (West 2002); 
38 C.F.R. § 1.963 (2005).  The standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side, and should consist of an outcome that is fair to 
both the obligor and the Federal Government.

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran                (i.e., whether 
withholding of benefits or recovery would nullify the 
objective        for which the benefits were intended); (5) 
the unjust enrichment of the veteran;      and (6) whether 
the veteran changed positions to his/her detriment in 
reliance    upon a granted VA benefit (including whether 
reliance on benefits results in relinquishment of a valuable 
right, or incurrence of a legal obligation).                   
38 C.F.R. § 1.965(a) (2005).

The record does not reflect in this case, and the Committee 
also expressly made the specific factual determination, that 
the veteran did not participate in any kind of fraud, 
misrepresentation or bad faith in the circumstances that led 
to the creation of the indebtedness.  Because of the absence 
of any finding of bad faith on his part, the determination on 
whether the recovery of overpayment is appropriate will be 
resolved as a matter of equity and good conscience, with 
consideration of the factors enumerated above as to the 
exercise of this equitable discretion.                 See 38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  

The initial creation of the overpayment for which waiver has 
been requested, pertains to the appropriate rate of 
compensation for nonservice-connected            VA pension 
benefits, following the December 2002 RO rating decision 
which awarded a nonservice-connected pension based on 
permanent and total disability, and SMP based on housebound 
status -- each awarded effective from January 18, 2002.  The 
initial January 2002 VA Form 21-526 (Application for 
Compensation or Pension) in which the veteran claimed 
entitlement to VA pension benefits, listed with respect to 
his financial status that he was previously self-employed as 
a bookkeeper, and was not employed at that time.  It was 
further indicated that he  was married.  His income was 
listed as $839 per month, through receipt of      Social 
Security Administration (SSA) disability benefits, and his 
spouse's income was listed as $250 per month through receipt 
of interest and dividends on stocks and bonds.  The total 
amount per year for income received was $10,068 for the 
veteran in SSA benefits, and $3,000 per year for his spouse.  
A notation to the form stated that the amount of $3,000 was 
an approximation, and that a precise figure had not been 
confirmed.  Also listed was an amount of $50,121 in stocks, 
bonds and              bank deposits.     



In its May 2002 correspondence, the RO informed the veteran 
of the denial of his claim for VA nonservice-connected 
pension benefits at that time, on the basis that the combined 
income of the veteran and his spouse -- his yearly income of 
$10,068 and her income of $3,000, exceeded the income limit 
then in effect for a veteran with one dependent of $12,516.  
The letter further informed him that he could reapply for a 
pension in the event that his income dropped, or by 
submitting evidence of increased medical expenses (a copy of 
VA Form 21-8418,          Medical Expense Report was enclosed 
for this purpose) which could then provide a justification 
for reduction of his overall income for VA pension 
eligibility purposes.  

Subsequently, the veteran sent a June 2002 statement to the 
RO in which he explained that his wife had prepared the 
original January 2002 VA Form 21-526 that listed their joint 
income, and that she had incorrectly listed her annual income 
from interest as $3,000, when in fact the correct amount was 
$1,195.  Attached was a copy of a report of ordinary interest 
and dividends to the Internal Revenue Service (IRS) which 
listed overall interest for the year 2002 as $1,195.  
Additionally, the veteran explained that he also had a 
monthly health-related expense of $253.45 for health 
insurance premiums, and attached supporting billing 
documentation with regard to this monthly payment.  Based 
upon this revised income status information, the RO 
determined that the veteran now met the eligibility 
requirements for receipt of nonservice-connected VA pension, 
and as previously mentioned, by way of its December 2002 
rating decision granted entitlement to these benefits.  In a     
January 2003 letter notifying the veteran of the December 
2002 determination,     the RO explained that his total 
yearly estimated income was still approximately $13,000, but 
that he met the eligibility requirements when his medical 
expenses were also considered.  He was also requested to 
inform VA right away if he received any additional income, or 
experienced a change in net worth or reduction in medical 
expenses.     

In his correspondence of March 2003, the veteran stated that 
he believed that he was entitled to a greater amount of 
monthly pension benefits, and that because of his severe 
vision problems his wife had been preparing their financial 
paperwork to send to VA, and he now had updated information.  
He noted that the $3,000 per year in investment income 
initially reported was incorrect, and that the correct figure 
was $1,626.14, which he explained was updated from $1,195 as 
he had noted earlier in June 2002.  He further stated that 
the total amount of $50,121 his wife had listed as held in 
stocks and bonds had since decreased to $38,000.  Included 
was a sheet from a tax preparation agency that showed the 
amount of interest from ordinary dividends for the tax year 
2002 as $1,626.14.  This sheet further listed an amount of 
$5,843 as gross proceeds less commission on stocks and bonds.  
Also attached was a bank account statement which showed 
losses of about $4,600 each in what appeared to be two mutual 
funds, along with a revised total account value of about 
$37,300.  Additionally, the veteran included a more 
comprehensive list of recent medical expenses.   

The RO thereafter sent the veteran a June 2003 letter in 
which it explained that his pension benefits were being 
reduced after review of his most recent financial 
information, and that the adjustment would take place 
retroactively from the effective date of the award (the level 
of compensation would actually increase for the first few 
months due to his medical expenses, and would then 
substantially decline from its previous level as of August 1, 
2002).  The letter explained that while the veteran's medical 
expenses were somewhat higher than originally thought, and 
his spouse's investment income for the year 2002 was $1,626          
(not $3,000 as previously stated), her yearly income from the 
holding of stocks   and bonds of $5,843 when factored into 
their total family income, placed this total amount above the 
limit for pension eligibility.  In a statement received the 
next month, the veteran indicated that he had recently 
learned that VA had identified an overpayment in the amount 
of $1,323 which had been created by the retroactive 
adjustment in pension benefits, following a telephone 
conversation with officials   at the RO, and he requested a 
waiver of recovery of the overpayment.  He also provided a 
Financial Status Report (FSR) which listed as the total 
monthly net income for he and his spouse as $970, and total 
monthly expenses $1,767, which included basic living expenses 
and monthly car payments.  Also listed was an amount of 
$2,227 of cash in a bank account (which he stated was money 
from receipt of VA benefits), and $38,876 held in stocks and 
bonds.  In the section on installment contracts or debts, a 
total amount of $23,500 was listed as unpaid debt for two 
loans for a car and living expenses.  

Here, since there is no showing of fraud, misrepresentation 
or bad faith, as stated, the analysis as to whether the 
recovery of the overpayment identified by the RO in the 
amount of $1,323 is warranted, will proceed according to the 
relevant factors for determining whether recovery of 
indebtedness would be against equity and good conscience.  

The first relevant consideration is that of fault of the 
debtor, and the factual circumstances tend to show that this 
question should be resolved in a manner favorable to the 
veteran.  The veteran has explained on several occasions 
during the appeal that he did not prepare the January 2002 VA 
Form 21-526 that constituted his original claim, but relied 
on the assistance of his spouse to prepare the form and 
supply much of the financial information requested because of 
his significant visual impairment.  This assertion is 
credible due to the medical evidence of record which shows 
several vision problems, that in and of themselves were part 
of the basis for the RO's award of pension benefits for total 
disability, including an October 2002 VA examination 
indicating loss of central vision in the right eye, and 
probable proliferative diabetic retinopathy in the left eye.  
Also significant is that the January 2002 formal claim 
includes his signature, but the financial data appears to 
have been completed by another individual (presumably, by his 
spouse as alleged).  While it is considered the veteran's 
responsibility to provide a detailed and accurate financial 
summary relevant to his claim notwithstanding whether it was 
he himself who completed the information, and his signature 
on the VA Form 21-526 suggests constructive knowledge of the 
data then provided, his statement still provides a credible 
explanation for the initial omission of mention of the 
proceeds of $5,843 from investments held by his spouse.  
Additionally, subsequent attempts to provide accurate 
financial information in June 2002 (prior to the grant of VA 
benefits), and again in March 2003, to supplement that 
previously offered by his spouse, even while in support of 
the claim for a possible increase in monthly benefits, 
represented his acknowledgment that further income status 
data was necessary.     So irrespective that some of the 
information was received late, the degree of any fault 
appears to be minimal to none for not initially providing 
this information.    


Since the above finding as to whether there was fault on the 
part of the veteran reflects that this was not a significant 
causative factor in the creation of the debt, and 
furthermore, there is no apparent involvement of VA in the 
events that led to the development of an overpayment which 
might otherwise render VA partially or primarily responsible 
for the financial obligation incurred, there is no 
requirement of attempting to balance the fault of the debtor 
with that attributable to VA -- the second criteria in 
evaluating whether a waiver of the debt would be equitable 
under the circumstances.        

As per the third criteria, that of undue hardship of 
collection on the debtor, the financial status information 
that the veteran has presented tends to show that there might 
be some economic hardship to him and his family members were 
the RO       to collected the outstanding debt.  The veteran 
at present is in receipt of a total disability evaluation for 
pension purposes based upon unemployability, and there   is 
no indication from any recent medical evidence or statement 
that he has currently returned to a capacity in which is he 
seeking to obtain substantially gainful employment.  On his 
FSR form that he returned to the RO in June 2003, the veteran 
indicated that the total monthly net income for his family 
was $970, while the monthly expenses were $1,767, and thus 
there were nearly $800 dollars in monthly expenses that were 
not met.  The calculations at least with regard to his level 
of income are not substantially different from previous 
estimates.  While it is conceivable that all of his spouse's 
income from interest on her investments would at some point 
contribute to a higher level of income based on appreciation, 
from the information of record, any such increase might not 
be substantial overall.  In this respect, she earned 
approximately $5,800 in interest from stocks and bonds for 
fiscal year 2002 -- but there is also evidence of significant 
fluctuation in the level of earnings on her investments, 
through a February 2003 bank account report showing a loss in 
value of securities of about $9,000 total (which appear to be 
different investments from those providing the $5,800 
income).  The veteran has also reported having loan 
obligations in the amount of $23,500, and included some loans 
that accounted for living expenses as well as a car loan.  
Thus, while the veteran and his family clearly have some 
substantial financial assets available, the overall picture 
which has been presented shows that requiring repayment of 
the $1,373 may result in economic hardship.   
Additionally, the next element for consideration as to the 
potential for waiver in this instance, that of whether debt 
recovery would defeat the underlying purpose of the benefit 
awarded, raises a significant concern with obtaining the 
overpayment at issue.  This is in view of the fact that the 
basis for the RO's December 2002 award of pension benefits 
was that of a permanent and total disability related to 
medical evidence of the incapacity to work at that time, and 
also that of housebound status.  VA examinations conducted in 
October 2002 show that he has one or more conditions 
attributable to diabetes mellitus type-II which limit his 
potential to function adequately in an occupational 
environment, including vision problems, and other conditions 
such as hypertension and the residuals of a cerebrovascular 
accident that place restrictions on his general degree of 
physical mobility.  The award of non-serviceconnected pension 
benefits was intended specifically to compensate the veteran 
for the fact that he is unable to pursue gainful employment, 
and has been shown to have further limitations on the 
capacity to travel where and when he would want to as 
reflected by the award of SMP for housebound status.  To 
require repayment of the amount of the overpayment in 
question would tend to contravene the very purpose of 
providing an assured level of pension benefits to assist with 
meeting regular household expenses, in the absence of 
evidence of the present capacity to maintain substantially 
gainful employment. 

There is also nothing to suggest that there would be unjust 
enrichment were the recovery of the overpayment excused.  As 
shown by his financial records, there is some indication that 
in addition to the $5,843 in gains that led to the creation 
of the overpayment, there has also been some economic losses 
in the value of various assets that belong to him and his 
spouse.  The overpayment at issue if not recovered from the 
veteran would be of assistance in meeting expenses or loan 
obligations, and also pertains to a sum of money that is just 
a portion of the overall pension benefits he has received 
since the effective date of the award.  Finally, there is no 
indication that the veteran has changed positions in 
detrimental reliance upon the expectation of receipt of the 
amount of the overpayment.   



Accordingly, when all determinative factors are considered 
together, including both the cause of the creation of the 
debt and the underlying purpose for which pension benefits 
were originally awarded, the evidence establishes that the 
equitable and justifiable result is that the recovery of the 
indebtedness at issue should be forgone.  Hence, the waiver 
of recovery of overpayment of $1,323 is granted.   


ORDER

Waiver of recovery of an overpayment of VA nonservice-
connected pension benefits in the originally calculated 
amount of $1,323 is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


